El Juez Asociado Señor HutchisoN,
emitió la opinión del tribunal.
*626El Registrador de la Propiedad de Guayama inscribió una escritura otorgada por el marshal de la Corte Municipal de Cayey traspasando una finca embargada después de registrada una sentencia en dicha corte y vendida en eje-cución,—
“haciéndose constar el defecto subsanable de no acreditarse en la escritura si los demandados doña Rosa Colón Pacheco y don Be-nigno y don Enrique Domínguez fueron citados y emplazados en esa demanda ni en qué forma se verificó dicha citación a los efectos de los arts. 89, 92, 93, 94, 95 y 96 del Código de Enjuiciamiento Civil, no constando por tanto si dichos demandados se sometieron a la ju-risdicción de la Corte Municipal de Cayey según los arts. 75 y 76 del citado texto legal.”
Este principio fué ratificado en el caso de Vázquez v. El Registrador, 19 D.P.R. 1133.
Onofre Menéndez Torres, actual dueño de la finca, pre-tende ahora subsanar los defectos en cuestión presentando una certificación expedida por el secretario de la corte municipal en la cual (refiriéndose a los autos del pleito que terminó con la venta en ejecución arriba expresada), dice lo siguiente:
“(a) Que aparecen del mismo, citados, notificados y emplazados • de la demanda, los demandados arriba nombrados, o sean doña Rosa Colón y sus hijos Benigno y Enrique Domínguez.
“(i) La demandada doña Rosa Colón fué emplazada personal-mente en Cayey, por medio de un emplazamiento que se libró y aparece diligenciado y los otros dos demandados lo fueron por me-dio de edicto que se publicó en el periódico El Boletín Mercantil que se indicó por la parte demandante, en atención a haberse ale-gado en solicitud jurada que se encontraban ausentes de la Isla, se-ignoraba su paradero a la fecha de la demanda.”
La nota del registrador en tanto es pertinente a cual-quier cuestión levantada en este recurso, es como sigue:
“Denegada la subsanaeión que se solicita, por no acreditar sa-tisfactoriamente, la certificación que se acompaña, que la Corte Municipal de Cayey, adquiriera jurisdicción sobre los demandados Rosa *627Colón, Benigno y Enrique Domínguez, toda vez que no aparece de la misma la fecba en que fué notificada la primera, ni las fechas en que fueron publicados los edictos para notificar a los últimos, ni se acompaña la sentencia de la corte a los efectos de determinar si dicha jurisdicción se adquirió por el transcurso del tiempo o por so-metimiento de dichos demandados y en cuanto a los dos últimos de-mandados, además, por no acreditarse eñ forma alguna, ni aparecer del Registro, que se trabara embargo sobre sus bienes con anteriori-dad a la citación por edictos, a los efectos de convertir la acción personal de cobro de pesos, que fué la ejercitada en el caso, en ac-ción real (in rem), toda vez que según el mismo Registro y en la inscripción que precede a aquella en que se consignó el defecto que se pretende subsanar, aparece que dichos demandados eran vecinos de New York, y según aparece de la misma certificación mencionada, la notificación por edictos fué motivada por una alegación jurada de que los mismos se encontraban ausentes de la Isla ignorándose su paradero, o en su defecto, acreditar con la sentencia dictada o algún otro documento de récord que dichos demandados se sometie-ron de alguna otra manera a la jurisdicción del tribunal.”
Que la certificación es tan vulnerable en su forma como carente de los detalles señalados por el registrador, es por sí evidente; pero limitaremos nuestra discusión a las cues-tiones referidas en la nota excepto en tanto pueda ser nece-sario para la resolución de las cuestiones levantadas por el recurrente.
Convenimos enteramente con el recurrente en que el registrador está obligado por el alcance y extensión de la nota original y que no puede exigir abora nada más en demostración que lo exigido al inscribirse la escritura del mársbal.'
Pero no podemos adoptar la rigurosa interpretación que se da a esa nota por la parte recurrente ni convenir con el criterio de que el becbo de la citación o emplazamiento se ba establecido, y la forma o manera en la cual la misma se efectuó lo revela la escueta manifestación de la conclusión a que llegó el secretario, basada en su examen o recuerdo de los autos, al efecto de que los demandados fueron empla-*628zados o citados, uno personalmente de acuerdo con ún lla-mado diligenciamiento y otros por edictos.
El único objeto posible de cualquier demostración en este sentido era probar al registrador que la corte municipal te-nía jurisdicción sobre las personas de los demandados y cual-quier cosa que no sea un motivo adecuado que pudiera ser-vir de base a tal conclusión no equivale a. una prueba de la citación o emplazamiento y de la forma o manera en la cual se cumplió con tal diligenciamiento.
Que esta corte así entendió el carácter y efecto general de la nota anterior aparece razonablemente claro de la opi-nión emitida al tratarse de la anterior apelación. Aunque la verdadera cuestión que está ahora ante nuestra considera-ción no fue entonces levantada específicamente ni discutida expresamente, resulta, sin embargo, bastante claro que esta corte consideró la calificación del registrador como que in-cluía en una forma general la omisión de probar que la corte municipal había adquirido jurisdicción sobre las perso-nas de los demandados.
Si el criterio así sustentado del asunto, antes y ahora es correcto, entonces la objeción de que la citación no mostraba el hecho de haberse trabado un embargo con anterioridad a la citación por edictos no estaba más excluida que lo que pu-diera estar la cuestión de una notificación personal válida del emplazamiento, si el registrador hubiera preferido insis-tir en este punto, o en la falta de cualquier otro elemento esencial de una notificación personal. Y mucho menos es-taba obligado el registrador en el presente caso por la omi-sión del registrador en uno u otro de los casos de Carbonell, 16 D.P.R. 438, y 17 D.P.R. 148, o en alguna otra controversia anterior, a levantar la misma cuestión.
Claramente que si la notificación, ya fuera personal o in-directa (constructive) no se hizo antes de dictarse la sen-tencia, entonces la corte carecía de jurisdicción. Y si una corte municipal tenía o nó jurisdicción para dictar sentencia es, para los fines de la admisión en el registro o de la nega-*629tiva del registrador a inscribir una escritura del marshal, una cuestión que lia de ser resuelta por el registrador en vista de los hechos debidamente certificados o de otro modo establecidos, prescindiendo de cualquier opinión que sostenga o conclusión a que llegue el secretario de tal corte, sin que se revele la prueba en la cual tal opinión o conclusión se funde.

La nota recurrida debe ser confirmada.